Dear Mr. Weatherford:
You have requested the opinion of this office as to whether the City of Baton Rouge and Parish of East Baton Rouge may enact an ordinance which would give East Baton Rouge Parish vendors a five percent (5%) preference over vendors located outside the parish, but within the State of Louisiana, when bidding on goods and or services for the City Parish.
Local preferences in Procurement and public work contracts which are subject to the Public Bid Law, R.S. 38:2211 et seq., are not allowed.  R.S. 38:2225 C, which is applicable to public works contracts, Provides:
     Any local law, either by legislative act or otherwise, ordinance, or executive order enacted prior to the effective date of this Act, or enacted hereinafter in conflict with this Section, or granting any local contractor or subcontractor preference over other Louisiana resident contractors shall be contrary to the provisions of this Section.
Even without this explicit provision dealing with local preferences on public works contracts, such a preference is in violation of R.S. 38:2212 A (1)(a) which requires all contracts for public works and for purchases of materials and supplies to be ". . . let by contract to the lowest responsible bidder . . ." To allow a preference for in-parish vendors and contractors would subvert the requirement to award the contract to the lowest bidder and therefore would be in conflict with the Public Bid Law.
I trust that this answers your inquiry.  Please advise if we may be of further assistance to you in this matter.
Sincerely,
                           RICHARD P. IEYOUB Attorney General
                           BY: GLENN R. DUCOTE Assistant Attorney General
GRD: